Citation Nr: 1453077	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  09-37 146A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether a debt in the amount of $173,846.00 for payment of dependency and indemnity compensation (DIC) benefits was properly created.

2.  Whether a request for a waiver of recovery of an overpayment of DIC benefits in the amount of $173,846.00 was timely made.


WITNESSES AT HEARING ON APPEAL

The appellant and Mr. A.L.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The appellant in this case was previously married to the Veteran who served on active duty from September 1989 to January 1990.  The Veteran died on January [redacted], 1990, while on active duty.

In part, this matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA) Debt Management Center (DMC) at Fort Snelling, Minnesota.  By that decision, the DMC's Committee on Waivers and Compromises (COWC) denied a waiver of recovery of an overpayment of dependency and indemnity compensation (DIC) benefits.  The request for waiver was denied as being untimely.

Also, by way of an October 2008 decision, the San Diego, California, VA Regional Office (RO) determined that the termination of the appellant's DIC benefits effective from February 1, 1990, was proper.  By an October 28, 2008, report of conduct, the appellant disagreed with that finding.  The RO issued a statement of the case in July 2009, and accepted the VA Form 9 that the appellant had submitted with arguments on her request for a waiver as a substantive appeal with respect to the validity of the underlying debt.  

The instant matters were previously before the Board in October 2011, at which time they were remanded for further development and readjudication.  In supplemental statements of the case dated in June 2013 and September 2014, the RO and DMC determined that the appellant's debt was properly created and that her request for waiver of such indebtedness was not timely filed.  The matters were thereafter returned to the Board.


FINDINGS OF FACT

1.  The appellant was granted DIC benefits in September 1990, effective February 1, 1990.

2.  The evidence of record establishes that the since the Veteran's death, the appellant has lived with another person and held herself out openly to the public to be the spouse of such other persons.  

3.  In October 2008, VA terminated that appellant's DIC benefits, effective February 1, 1990, which resulted in an overpayment in the amount of $173,846.00.  

4.  The October 31, 2008, notice of indebtedness in the amount of $173,846.00 was not mailed to the appellant's last known address.  

5.  In April 2009, the appellant was again notified regarding her indebtedness, including her rights to request a waiver of such indebtedness.  

6.  The appellant's application for waiver of recovery of the assessed overpayment of DIC benefits in the calculated amount of $173,846.00 was received on June 15, 2009.


CONCLUSIONS OF LAW

1.  An overpayment of DIC benefits in the amount of $173,846.00 was properly created.  38 U.S.C.A. §§ 101(3), 5107 (West 2002); 38 C.F.R. § 3.50(b) (2014).  

2.  A timely request for waiver of recovery of overpayment of DIC benefits was filed.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2014)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board points out that the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), is not applicable to cases involving the waiver of recovery of overpayment claims.  Barger v. Principi, 16 Vet. App. 132 (2002).  

The record reflects that in September 1990, the appellant was awarded DIC benefits based on her status as the surviving spouse of the Veteran, effective February 1, 1990.  According to an August 2008 memorandum issued by the VA Office of Inspector General (OIG), an investigation into the marital status of the appellant had begun in 2003 when the VA OIG received information that she had "married" Mr. H.B. who had assumed the identity of the deceased Veteran.  It was noted that the appellant had testified under oath in Federal Court in March 2003 that Mr. H.B. was indeed the Veteran, that they had been married for 13 years, and that they had two children together.  The VA OIG report also indicated that continued surveillance and records checks showed that the appellant and Mr. H.B. had cohabitated until shortly before his death in 2005.  Then, in August 2007, the appellant was interviewed at her residence.  The appellant was noted to have a two-month old daughter, the father of whom she reported to be her "husband" Mr. A.L.  The appellant reported that she had never legally married either Mr. H.B. or Mr. A.L., but that she had "always live[d] with them as her 'esposo' which translates as husband in English."  The VA OIG report indicates that that the appellant stated that "she knew she could not actually legally marry the men because she would lose her VA benefits," but that she "admitted that they lived as husband and wife in every other means."  

On remand, the Board obtained from the VA OIG the transcript of a March 2003 bond hearing, held in Federal Court, and a copy of the August 2007 interview memo referenced in the August 2008 memorandum.  During the March 2003 hearing, the appellant was asked about the nature of her relationship with a man going by the Veteran's name.  She replied: "He's my husband."  She also testified that they had been married for 13 years.  The 2007 interview memorandum reveals that the appellant was asked why she had testified in Court that Mr. H.B. was her husband, to which she replied that she called him her husband even though they were not legally married because they had two children together and had lived and acted like husband and wife.  She also stated that although she had lived with Mr. H.B. for more than 10 years, they had not legally married because "she would lose her VA benefits if she 'signed on the line to be married.'"  The memorandum then notes that the appellant reported that she was currently living with her "esposo," Mr. A.L., but that they were not legally married.  Rather, "they live together like he is her husband" and had done so since 2006.  

Also of record is the transcript of a September 2008 RO hearing.  During that hearing, the appellant testified that Mr. H.B. had used the Veteran's identify, but she was unaware of this fact until he was imprisoned.  She stated that she had informed the Court during the 2003 hearing that Mr. H.B. was her husband because he had made threats towards her if she did not.  She stated that she had lived with him as roommates and had an "on and off" relationship.  Regarding her relationship with Mr. A.L., the appellant reported that she had informed the VA OIG interviewer that she was living with him as her husband out of fear, stating that she felt threatened by the appearance of the VA OIG officials.  She also testified that Mr. A.L. was simply her boyfriend.  Mr. A.L. also testified that he had not been living with the appellant until recently and his only reason for living with her is to help with their child.  Also of record is a report of contact submitted by the translator, Ms. C.M., who assisted in the September 2008 hearing and who is also a senior veterans service representative.  Ms. C.M. stated that she was previously a receptionist at the VA RO and remembered the appellant from when she would come in to inquire quite often about missing checks.  Ms. C.M. reported that the appellant would say that she would never get married because her DIC benefits would stop.

In April 2011, the appellant testified at a Board hearing.  At that time, she reported having lived with Mr. H.B. as roommates and stated that he was in fact married to another woman with whom he had a child and that that marriage was not legally terminated prior to his death in 2005.  The appellant also testified that Mr. H.B.'s real name was M.A.M.G. and that he had assumed the identity of the Veteran without her knowledge.  Mr. A.L., who was assisting the appellant with translation, then reported that the appellant was confused at the time of the 2003 bond hearing, because she had been asked if she was married to R.M. and she thought that the judge was referring to the Veteran and not to Mr. H.B., who was then going by the Veteran's name.  Mr. A.L. also indicated that the appellant had feared Mr. H.B., which is why she testified on his behalf at his bond hearing in 2003.  

At the outset, the Board notes that the preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Where the validity of a debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (1998).  The validity of the debt is the issue developed for review by the Board.

As noted above, the appellant was granted DIC benefits in September 1990, the payment of which was effective February 1, 1990.  The appellant's DIC benefits were thereafter terminated, effective February 1, 1990, based upon a finding that the appellant had engaged in conduct warranting an inference of remarriage, which created a debt in the amount of $173, 846.00.  Regarding the validity of the debt, the Board notes that DIC benefits may be awarded to a Veteran's surviving spouse, who, for VA purposes, is defined as a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran, and after September 16, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); see 38 C.F.R. § 3.50(b) (2014).

Upon consideration of the evidence of record, to include the appellant's lay statements that she did not hold herself out to be the wife of Mr. H.B. or Mr. A.L. and the lay statements from Mr. A.L. who indicated that the appellant was merely his girlfriend and that he now lived with her for the convenience of helping to raise their child, the Board finds that the appellant's DIC benefits were properly terminated as of their effective date and that the debt in the amount of $173,846.00 was properly created.  Here, the Veteran testified under oath in March 2003 that she had been married to Mr. H.B., who was then going by the Veteran's name, R.M., for 13 years.  As to any confusion that may have arisen over being asked what her relationship with R.M. was, the appellant was clearly aware that the Veteran had died in 1990 and thus, it is simply not believable that when she responded that she had been married to R.M. for 13 years, she was in fact referring to the Veteran himself.  Regarding the appellant's other lay contentions, the Board finds that the appellant's testimony that she referred to Mr. H.B. as her husband out of fear, was living with him as a roommate, or is merely the girlfriend of Mr. A.L. are incredible, as the appellant is a self-interested party and these statements were made in furtherance of her current appeal.  The appellant also reported to the VA OIG investigator that she had referred to Mr. H.B. as her husband because although not legally married, they acted like husband and wife.  This contradicts her later statement that she provided the testimony out of fear.  

In the instant case, the Board finds the VA OIG investigation report and relied upon documents to be more probative on the issue of whether the appellant had held herself out to be the spouse of Mr. H.B. and Mr. A.L.  The record demonstrates that the appellant lived with both men and referred to both men as her husband at the time that they were cohabitating.  Further, there are multiple indications that the appellant was aware that legally remarrying would terminate her DIC benefits and that that was the only reason that she was not wed to either Mr. H.B. or Mr. A.L.  The Board finds that this evidence establishes a basis upon which to conclude that the appellant has been holding herself out as the spouse of another man since shortly after the Veteran's death and thus supports the conclusion that the termination of DIC was proper and that the resulting debt in the calculated amount of $173,846.00 was validly created as a result of the appellant living with and holding herself out as the wife of subsequent spouses after the Veteran's death.  

Having determined that the debt was validly created, the Board turns to the question of whether the appellant's request for a waiver of recovery was timely made.  A request for waiver of indebtedness must be made within 180 days following the date of a notice of indebtedness, for notices issued on or after April 1, 1983.  The 180 day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963 (2014).

In this regard, the Board notes that a letter was sent on October 16, 2008, with the intent to inform the appellant that the agency of original jurisdiction had decided to terminate her DIC benefits, effective February 1, 1990.  The letter indicated that the adjustment in benefits resulted in an overpayment of benefits.  The October 16, 2008, letter was sent to an address in Vista, California.  An October 28, 2008, report of contact documents that the appellant received the October 16, 2008, letter.  The report of contact also contains a notation that the appellant had submitted a change of address and her address was then recorded to be in Carlsbad, California.  Three days later, on October 31, 2008, the appellant was sent a letter notifying her of the amount of the overpayment and the right to request a waiver.  The letter informed her that if she requested a waiver, she had the right to request a hearing.  However, that letter was mailed to the appellant at the same address to which the October 16, 2008, letter had been sent.  Although there is no evidence that the October 31, 2008, letter was returned as undeliverable, it is clear that the appellant had provided VA with a different address prior to the October 31, 2008, mailing.  

In an April 2009 letter concerning the appellant's repayment of indebtedness, it was again noted that she could request a waiver and explained the procedure to do so.  In June 2009, the DMC received the appellant's request for waiver of collection of the overpayment.  That same month, the DMC denied her request for waiver as untimely.  In her October 2009 VA Form 9 (Appeal to Board of Veterans' Appeals), the appellant argued that her request was for waiver was not timely received because she had moved and did not receive the October 2008 notice.

The Court has held that the "[t]here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting U.S. v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)); see Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying presumption of regularity to procedures at the RO).  The presumption of regularity may, however, be rebutted by clear and convincing evidence to the contrary.  While "[a]n 'assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process,'"  Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007) (quoting Jones v. West, 12 Vet. App. 98,102 (1998)), the Court has specifically held that VA's use of an incorrect address for a claimant will constitute the "clear evidence" needed to rebut the presumption of regularity.  Crain v. Principi, 17 Vet. App. 182, 189 (2003) (holding that use of "an incorrect ZIP Code for the appellant, in conjunction with the appellant's assertion of nonreceipt . . . constitutes the clear evidence that is needed to rebut the presumption of regularity"); see Piano v. Brown, 5 Vet. App. 25, 27 (1993) (finding that one-digit error in the street address showed that "the mailing . . . appeared to be 'irregular'").

As noted above, the October 31, 2008, letter notifying the appellant of the amount of the overpayment and of her right to request a waiver was not mailed to the appellant's then-known current address.  Although there is no evidence that the October 31, 2008, letter was returned as undeliverable, the appellant alleged that she did not receive that letter.  Given these facts, the Board finds that the record contains clear evidence necessary to rebut the presumption of regularity that the agency of original jurisdiction (AOJ) properly mailed notice of its October 2008 notice of indebtedness to the appellant at her then-known address.  As such, the 180 day period for filing a request for waiver of indebtedness did not begin to run until April 17, 2009, which was the date that the DMC again notified the appellant concerning her repayment of indebtedness and included information on requesting a waiver.  See 38 C.F.R. § 3.1(q) (2014). (providing that "notice" means written notice sent to a claimant or payee at his latest address of record; see generally Lamb v. Peake, 22 Vet. App. 227, 230 (2008) ("It is now well established that if a claimant is not properly notified of an RO decision and how it may be appealed, then the time to appeal that decision is tolled."); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) (finding an RO decision nonfinal when the Secretary failed to notify a claimant of the denial).  Accordingly, the Board finds that the appellant's June 2009 request for waiver of recovery of an overpayment of DIC benefits in the amount of $173,846.00 was timely.  


ORDER

A debt in the amount of $173,846.00 in overpaid DIC benefits was properly created; the appeal of this issue is denied.  

A request for waiver of recovery of an assessed overpayment of DIC benefits in the amount of $173,846.00 was timely filed; the appeal of this issue is granted.  (The AOJ should consequently take action to adjudicate the request for waiver.)



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


